Citation Nr: 1718501	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-10 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a Board hearing before the undersigned in August 2011; a transcript of that hearing has been associated with the claims file. 

The Board remanded this case for further development in March 2012 and December 2014; in a June 2016 decision, the Board denied the Veteran's claim of service connection for a low back disability.  Thereafter, the Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Veteran, through his attorney, and the Secretary of Veterans Affairs entered into a Joint Motion for Remand (JMR).  In an Order issued the same month, the Court granted the JMR, vacated the June 2016 Board decision, and remanded the case to the Board for further appellate review.  The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the February 2017 JMR, the Court noted that in the June 2016 decision denying entitlement to service connection for the Veteran's low back disability, the Board relied on the June 2015 VA examiner's rationale that the Veteran's low back disorder was related to old age, not service.  However, the Court also noted that the Board acknowledged that the June 2015 VA examination noted the Veteran had been diagnosed with lumbosacral spine mild degenerative joint disease since 1985, when he was only 26 years old.  Therefore, the Court stated it is unclear how the 
Veteran's low back disability could be related to old age.  Thus, the Board finds that Veteran's claims file should be returned to the June 2015 VA examiner for an addendum opinion that specifically addresses how the Veteran's low back disability could be related to old age in light of the 1985 diagnosis.  

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records pertaining to the Veteran's low back disability that have not previously been obtained from the Denver VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  The claims file should be returned to the examiner who performed the June 2015 VA examination for a complete review of the claims file and an addendum opinion regarding whether the Veteran's low back disorder is at least as likely as not (50 percent or greater probability) caused by or related to military service.  The examiner should review the June 2015 examination report and opinion with its references to the diagnoses of lumbosacral spine mild degenerative joint disease in 1985.  Then, the examiner should address the Veteran's diagnosis of lumbosacral spine mild degenerative joint disease in 1985 at the age of 26 years old, and specifically address how the Veteran's current low back condition could be related to old age in light of this evidence.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  If the June 2015 VA examiner is not available, the claims file should be forwarded to another physician with sufficient expertise to provide the requested opinions and supporting rationale.  Another VA back examination should only be performed if deemed necessary by the examiner.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a low back disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


